

Exhibit 10.1
EMPLOYMENT AGREEMENT




BETWEEN




Actaris Management Services S.A., whose main office is located in Belgium, 480
Avenue Louise, B-1050 Brussels, registered in the commercial registry of
Brussels as number 652504.
Named below “the Employer”;


And represented by Mr. M. Gowers, in his position as “Actaris Chief Financial
Officer”;




AND




Mr. M. Regnier, residing at Queens Park, Apartment B.8.3, 32 Avenue des
Nénuphars box 18, 1160 Auderghem


Named below “the Employee”;



 
WHEREAS



The Employer is part of an international group.
 
The Employee has the French nationality.
 
The Employee has been recruited by the Employer to be temporarily employed in
Belgium whilst he was residing and working in France.
 
The Employee will maintain, during his employment in Belgium, the centre of his
economic interests in France. As a consequence, the parties will seek the
application of the Administrative Circular of 8 August 1983 which provides for a
special tax regime for (top) executives who are temporarily employed in Belgium.
The parties negotiated the present contract on the basis of this special regime.
 
This contract sets out the terms and conditions of the Employee’s employment.
 


THE FOLLOWING IS AGREED TO:


Article 1


1.  
The employee is hired by the Employer in the position of “Actaris Chief
Operating Officer & Itron Senior Vice President”



2.  
The Employee will carry out his duties in Brussels (B-1050), at 480 Avenue
Louise or at such other place as Employer shall direct with the consent of
Employee, such consent not to be unreasonably withheld.



The Employee acknowledges and accepts that the workplace is not, for him, an
essential item of this employment agreement, considering that the performance of
the duties and responsibilities associated with his functions requires great
mobility. Furthermore, the Employee agrees to conduct abroad short and long term
duties regularly.


The Employee expressly acknowledges that the mobility required constitutes an
essential element of this employment agreement.




3.  
The Employee acknowledges and agrees that the Employer’s right to provide the
Employee’s experience and his qualifications at the disposal of the other
companies of the group constitutes an essential condition of this employment
agreement.

  .
Article 2


1.  
The employment agreement has been signed for in indeterminate period, from:
August 1, 2008.



2.  
It is agreed that there is no trial period.



3.  
In the event that this agreement is ended by the Company for a reason other then
gross misconduct, both parties agree that the notice period, or payment in lieu
of, will be limited to the minimum periods determined by Belgian employment law
and with a maximum of one year.

 

--------------------------------------------------------------------------------


Article 3


The Employee acknowledges and agrees that he is occupying a position as
executive and that, considering his position, it is expected of him that he work
the necessary time in order to carry out his work performance to the best, which
assumes, at least that he performs a minimum of 38 hours of work per week.


Considering his duty as an executive, it is normal however that the satisfactory
performance of his duties and responsibilities requires that the Employee carry
out additional and/or supplementary services for the minimal period of work
referred to above.


The Employee acknowledges and agrees that his annual pay, as defined in this
agreement, constitutes sufficient compensation for these additional and/or
supplementary services. Therefore, no proportional additional pay or any
supplementary payment or compensatory time off will be due for these additional
and/or supplementary services.


Article 4


1.  
The annual pay of the Employee is established at a gross amount of € 300,000, -
to be diminished by legal and conventional withholding and will be paid in 12
payments. This pay includes all of the obligatory legal and conventional
allowances, in particular the thirteenth month and the holiday bonus payment.



The amount of € 300,000 includes the payment of some expenses incurred by the
employee because of his starting work in Belgium, which are considered by the
tax department and by the social security department as the employer’s expenses
and not as pay. These expenses include a cost of living allowance, a tax
equalization allowance (“tax equalization”) and an allowance compensating for
the differential of housing costs between his country of origin and his housing
costs in Belgium. The amount of these allowances, deductible in order to
determine the employee’s taxable income and the base for calculating the social
security contributions, will be established by formulas established by the
Belgian tax department (application of the “technical note”). If the employee
should not meet the necessary conditions to benefit from the special status of
foreign executive or if he stopped meeting them during his employment in
Belgium, the employer will not in any case be required to assure him a net
income equivalent to what he would have received (or was receiving) if this
special status were applicable.


2.  
The employee belongs to the “Management Incentive Plan” of Itron, Inc. On the
basis of this regulation he benefits from a bonus with a target bonus of 75% (as
may be adjusted from time to time by Itron within its sole discretion) of his
gross annual pay according to whether or not he meets the objectives set forth
at the beginning of the year and in accordance with the terms and conditions of
the Plan. The bonus may be paid in cash or in any other form, at the employer’s
discretion.



3.  
He will receive an annual housing allowance of 23.700 EUR gross.



4.  
Any premium or bonus, whatever the description, that the Employer may grant to
the Employee beyond the payment referred to in Article 4.1 of this agreement is
revocable, whatever the amount or frequency of the payment. The Employee may not
in any case consider the payment of these amounts as a right he is entitled
to.  Any decision by the Employer concerning such a premium or bonus will be
solely valid for the period determined by the Employer and will only paid for
that period, in accordance with the conditions specified by the Employer.



5.  
The Employee expressly declares that he agrees that the payment of his income,
decreased by legal and conventional withholding, will be done by a bank account.



Article 5


The employee will benefit from use of a company vehicle at the company’s
expense. The employee will be authorized to use this vehicle for his private
needs, within the limits established by the applicable regulations and uses in
effect in Actaris Management Services SA. The employee will support the income
tax which will be due on the benefit in kind resulting from the private use of
the company vehicle, calculated according to legal rules.


Article 6


1.  
The employee will benefit from the Group Insurance providing for extra-legal
coverage for risks on pension matters that the Employer has provided for his
personnel, subject to the terms and conditions of such Group Insurance.



2.  
The employee may also benefit from the Employer’s existing “Collective
Hospitalization

 Insurance”, subject to the terms and conditions of such Collective
Hospitalization Insurance.



--------------------------------------------------------------------------------


Article 7


1.  
The Employee has the right to 20 days of legal annual vacation (plus 4
additional vacation days) as well as vacation payments in accordance with legal
and/or regulatory provisions applicable to the Employee, insofar as he meets the
conditions specified by Belgian legislation relative to annual vacations.



2.  
The dates of the annual vacation are established in agreement with the employer,
considering applicable legal and regulatory provisions with the Employer and
having considered the Employer’s operational and/or organizational needs.



Article 8


The Employee agrees to devote all of his working time as well as all his efforts
exclusively to the interests of the Employer and during this employment
agreement not to accept any other employment or to conduct any other
professional activity outside of that conducted for the Employer, without the
prior written agreement of the Employer, whether or not it is similar to his
services for the Employer and whether or not it is conducted at the same time as
his services for the Employer.

Article 9


The Employee acknowledges that he had no knowledge before he started work for
the Employer of confidential or secret information relative to the Employer’s
business activities and/or any other firm with which the Employer maintains
business relations.


The Employee acknowledges that confidential or secret information relative to
the Employer’s business activities and/or any other company with which the
Employer is commercially associated is strictly confidential and of a secret
nature and that it takes on for the Employer a valuable, special and unique
meaning, conferring a great value to him.


Without prejudice to the prohibition on revealing manufacturing or business
secrets, specified by Article 17.3 of the law of July 3, 1978 and by article 309
of the Criminal Code, the Employee agrees to keep secret and not to use or let
to be used, make public, communicate or disclose, directly or indirectly,
totally or partially, at any time, both during his working relations, and after
its ending, whatever the reason for the breakup, no matter what the
circumstances, the purpose or the reason, all of the manufacturing or business
secrets or any other secret information, whatever their importance, that he knew
of during his work for the Employer, such as information relative to activities,
suppliers, customers, the organization and to the Employer’s personnel, and more
particularly lists of customers, price lists and other conditions of sale and
work methods.


On the day of the cancellation of his employment agreement, whatever the reason
may be,
as well as at any time and at first request by the Employer during the work
relationship, the Employee will immediately hand in all originals, copies and/or
summaries of documents, reports, files, data processing programs, diskettes,
notes, lists, writing paper, correspondence, samples and any other similar
information and/or information medium, having directly or indirectly  connection
with the Employer or his businesses, whether he received them  from the
Employer, or if he prepared them himself, as well as any other subject that he
may have received for the conduct of his work.


The documents and items referred to above are and will always remain the
exclusive property of the Employer. Furthermore, the Employee agrees not to take
or keep copies of any of the preceding and to confirm to the Employer, at the
end of his employment contract, that no copy has been taken or kept.


Any violation of the above obligations, however small it may be, during his
employment, constitutes a serious reason justifying an immediate cancellation of
this agreement, without notice or compensation, or compensatory payment with
notice.


Any action taken by the Employer toward the Employee in the context of this
provision does not prejudice possible criminal prosecution against the Employee
or any third party.



--------------------------------------------------------------------------------


Article 10


1.  
Without prejudice to the general methods of termination of obligations, the
parties may not end this employment agreement except by observing the provisions
specified in the law of July 3, 1978 relative to employment agreements.



2.    Each of the parties may end this agreement without notice or without
compensatory payment        with notice, for serious reason, without prejudice
to the right of claiming compensation        depending on the case.


The Employee acknowledges that any breach of his obligations, such as described
in this agreement, or that any serious breach or any negligence in the conduct
of his duties may be considered as a serious reason justifying the cancellation
of this agreement without notice or compensatory payment with notice.

Article 11


The Employee undertakes, for a period of 12 months as from the termination of
this agreement, not to recruit, directly or indirectly, as an individual or
through a company, persons which have been employed by the Employer during the
six months preceding the termination of this agreement.


The Employee also undertakes not to facilitate the recruitment by third parties
of employees referred to in the previous paragraph, directly or indirectly, for
the same period as that referred above.


In case of a breach of the present clause, the Employer will have the right to
claim damages to compensate the effectively suffered prejudice.


The Employee explicitly recognizes that the level of remuneration paid during
the exercise of the present employment contract is sufficiently high as
consideration for the obligation taken on under this article.




Article 12


12.1
Parties explicitly agree that the Employer exclusively acquires any and all
intellectual and industrial property rights (including but not limited to
patents, copyrights, the right to drawings and models, trademarks and similar
rights) with respect to any and all drawings, models, texts, documentation,
graphical presentations, software, creations, inventions improvements, services,
modifications, discoveries, and developments or other results which result
directly or indirectly:


1) either from a task the Employer entrusted the Employee with,
2) either from the Employee’s activities linked to the performance of his
functions,
3) either from activities that take place under the supervision of the Employer,
4) either from the Employee’s activities performed through Employer’s means or
from Employer’s projects,


whether these activities are performed during or after normal working hours and
within or outside the Employer’s premises. The Employee acknowledges that with
respect to these activities, which can lead to intellectual and industrial
property rights, he is remunerated by the salary paid by the Employer in
furtherance of this agreement.


The transfer of all these rights, amongst other the copyrights, is exclusive and
irrevocable. It encompasses any and all ways and means of exploitation of such
rights, for the entire term of protection thereof and covering the entire world.


12.2
It is the Employer’s sole discretion to decide if, when and in which form(s) the
results of the works shall be exploited. Even the non-exploited works shall
remain the Employer’s exclusive ownership.


The Employer is allowed to not mention the Employee’s name or to alter the works
to the extent required for its exploitation, notwithstanding the Employee’s
right to protest to each alteration, modification or other change to his works
as well as to any other change to his works that might damage his reputation and
honor.


12.3
The Employee undertakes to assist the Employer in all required ways in order to
obtain the intellectual or industrial property protection, including by signing
the appropriate documents and by his participation to the procedures necessary
to obtain the respective right or protection.



--------------------------------------------------------------------------------




Article 13


The Employee agrees that the Employer may process his personal data collected in
view of and during his employment for purposes of recruitment, vetting, staff
and salary administration, insurance, benefits in kind, assessment, training,
skills management, activity planning, internal auditing, HR-related surveys and
whenever required in the course of his employment at the Employer.


Whenever required, the Employee accepts that the Employer share the Employee’s
personal data, in Belgium and abroad, with external service providers, public
administration services, payroll agency and social security authorities, banks
and insurance companies and, when relating to security incidents, with justice
and police services. Employee also acknowledges and agrees that all personal
data required to be disclosed pursuant to U.S. securities laws may be disclosed
as required.


The Employee certifies that all personal data communicated to the Employer is
correct and up to date, and undertakes to inform the Employer in advance of any
changes. The Employer undertakes to process and protect the Employee’s personal
data in accordance with the Act of 8 December 1992 on privacy.


The Employee is entitled to consult and correct his data by contacting the Human
Resources department.  For any other questions relating to the processing of his
personal data, the Employee can contact Gerda Clocheret.


Article 14


If a provision of this agreement or a part of the provision were declared null
or contrary to an imperative regulation in effect, the remaining provisions will
not be automatically null and will consequently retain their validity.


Article 15


This employment agreement replaces all the accords, regulations and/or
understandings between the Employee and the Employer to the extent that the
provisions of this agreement are in contradiction with the content of these
accords, regulations and/or understandings.


Article 16


The Employee also acknowledges having known of the information imposed by CCT
no. 22 of June 26, 1975 concerning the reception and adaptation of workers in
the firm.


Article 17


The terms and contents of this agreement shall be governed by and interpreted in
accordance with Belgian law.


The Employee acknowledges having received an original copy of this employment
agreement, duly signed by all the parties.


Done in two original copies in Brussels on July 28, 2008


(Read and approved)                                                 (Read and
approved)


The Employer                                                                The
Employee


  /s/ M. Gowers                                     
                         /s/ M. Regnier                                         


M. Gowers                                                              M.
Regnier
Actaris Chief Financial Officer            Actaris Chief Operating Officer & Sr.
Itron Vice President
  
 

--------------------------------------------------------------------------------

 
